On December 15,1986, the Defendant was sentenced in Cause 6938, to three counts of Theft, ten (10) years on each count to be served consecutively with 7 years on each count suspended with conditions. Credit is given for three (3) days time served. Restitution of $1987.50, fees for court appointed attorney of $4586.20, fee of $20 on each count for a total of $60, and $5562.69 costs of prosecution are ordered paid by the Defendant.
*24DATED this 23rd day of July, 1992.
On February 19,1988, the Defendant was sentenced to ten (10) years for Attempted Burglary, to be served consecutively to the terms for Causes 6938 and 6792, but concurrent with the suspended portion of Cause 6938.
On July 23, 1992, the Defendant’s application for review of these sentences was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was represented by Karen Townsend, Deputy County Attorney from Missoula.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentences which were imposed by Judges Wheelis and Harkin of Missoula. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he wished to proceed.
Judge McKittriek was the sentencing judge in another matter with this Defendant and stated he would recuse himself from this matter if the Defendant wished. The Defendant acknowledged that Judge McKittriek had sentenced him in another matter, but stated he felt comfortable with Judge McKittriek sitting in on this review.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentences shall be affirmed as originally imposed, however, the cost of the trial in Cause 6938, shall be reduced by one-half.
The reason for the decision is that Mr. Hall should not be charged with the cost of the first mistrial, that resulted in a hung jury.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittriek, Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Mr. Hall for his assistance to this Court. We also wish to thank Karen Townsend for appearing on behalf of the State.